                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


 UNITED STATES OF AMERICA,


                   Plaintiff,

        v.                                          Case No. 3:21-cv-173-KC

 THE STATE OF TEXAS and GREG
 ABBOTT, in his official capacity as Governor
 of the State of Texas,


                   Defendants.



                                    NOTICE OF FILING

       Pursuant to the Court’s August 13, 2021 Order, ECF No. 41, Plaintiff, the United States

of America, respectfully submits the attached proposed preliminary injunction order pertaining to

its Emergency Motion for a Temporary Restraining Order or Preliminary Injunction, ECF No. 3.


Date: August 20, 2021                                Respectfully submitted,

                                                     BRIAN M. BOYNTON
                                                     Principal Deputy Assistant Attorney General

                                                     BRIAN D. NETTER
                                                     Deputy Assistant Attorney General

                                                     ALEXANDER K. HAAS
                                                     Director, Federal Programs Branch

                                                     JEAN LIN
                                                     Special Litigation Counsel

                                                     /s/_Michael J. Gerardi____________
                                                     JOSHUA M. KOLSKY (DC Bar 993430)
                                                     ZACHARY A. AVALLONE

                                                1
    STEPHEN EHRLICH
    MICHAEL J. GERARDI
    ANTONIA KONKOLY
    Trial Attorneys
    U.S. Department of Justice
    Civil Division, Federal Programs Branch
    1100 L Street NW Washington, DC 20005
    Tel: (202) 616-0680
    Fax: (202) 616-8470
    E-mail: michael.j.gerardi@usdoj.gov

    Attorneys for Plaintiff




2
                                CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on the other parties to this action and their

counsel of record through electronic filing in the Court’s ECF system on August 20, 2021.


                                             /s/ Michael J. Gerardi
                                             Michael J. Gerardi




                                                1
